Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	In regards to the applicant’s argument that Fritz does not teach the microchannel heat exchanger at least partially surrounding the first fan; the examiner respectfully disagrees.  The applicant is reminded per MPEP 2111.01, section II, “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim”.  Although an applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing, no such special definition of “at least partially surrounding” was clearly defined.  Thus the microchannel heat exchanger is considered to “at least partially surround” the first fan since the microchannel heat exchanger is at least partially around the first fan.  Therefore the argument is not persuasive and the rejection remains.
	In regards to the applicants argument that the examiners interpretation is inconsistent with the specification; the examiner respectfully disagrees.  The examiner is consistent by citing a reference that disclose a microchannel evaporator that at least partially surrounds the first fan.  The way in which the evaporator at least partially surrounds the first fan does not need to be disclosed by the cited reference in the same way the disclosure of the instant invention discloses how the microchannel evaporator 

  /DAVID J TEITELBAUM/  Primary Examiner, Art Unit 3763